Per Ottriam. This was a suit to recover damages brought by Bose against Harris, for being wrongfully discharged from employment. In the court below appellee recovered a judgment for §85.40, We shall not notice the alleged error in the instructions (if there be any), for the reason that the instructions are not set forth in the abstract. A continuance was asked upon the ground that appellant was sick and unable to be present at the trial, and that she would swear, if present at the trial, that she never employed Bose for any fixed period, nor authorized any one to employ him for her for any fixed period, and that her presence was necessary to a full defense. The granting of a continuance on the ground of the absence of' one of the parties, being a matter largely of discretion with the trial judge, the refusal to grant the continuance should never work a reversal, except when it is manifest that such discretion has been abused and injustice has resulted therefrom. We can not see that appellant has been injured by the refusal of the court to grant a continuance. The whole question was not as to the authority of her husband to make a contract for her, hut the true character of the contract he made. It would be preposterous to say that the husband of appellant, having the charge of the store and exercising the authority shown by the evidence, would not have the implied authority to hire clerks upon any reasonable and usual terms. Upon the question of what contract her husband really did make, appellant does not profess to have any personal knowledge, such as would enable her to testify. We think the jury were warranted in finding the verdict they did, and the judgment of the Circuit Court will be affirmed. Judgment affirmed.